Citation Nr: 1036895	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  09-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of uterine 
cancer, status post hysterectomy. 


REPRESENTATION

Appellant represented by:	Michael Brown, Attorney


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from May 1993 to September 
1993, from March 2002 to June 2002 and from May 2005 to October 
2005.  The Veteran also served several periods of active duty for 
training (ACDUTRA). 

This appeal to the Board of Veterans' Appeals (Board) arises from 
a November 2007 rating decision in which the RO, inter alia, 
denied service connection for residuals of uterine cancer, status 
post hysterectomy.  In March 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
February 2009, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2009.

The Board notes that, while the Veteran previously was 
represented by Veterans of Foreign Wars, in March 2010, the 
Veteran filed a power-of-attorney in favor of private attorney 
Michael Brown with regard to the claim on appeal.  The Board 
recognizes the change in representation.

For the reason expressed below, the matter on appeal is being 
remanded to the RO.  VA will notify the Veteran when further 
action, on her part, is required. 


REMAND

In the March 2008 NOD, the Veteran requested review by a decision 
review officer (DRO) at the RO.  In a June 2010 letter from the 
Veteran's attorney, a DRO hearing was requested; however, the 
Veteran has not been afforded a DRO hearing.  Thus, a remand of 
this matter for the requested DRO hearing is warranted.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should schedule a DRO hearing in 
accordance with the March 2008 and June 
2010 requests.  The RO should notify the 
Veteran and her attorney of the date and 
time of the hearing. 

2.  After completing the requested hearing, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and her 
attorney an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be granted 
or denied.  The Veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


